UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4548


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

XZERIA DAMONT JETER, a/k/a D,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:07-cr-01467-HFF-25)


Submitted:    December 17, 2009            Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce A. Byrholdt, CHAPMAN, BYRHOLDT & YON, LLP, Anderson, South
Carolina, for Appellant. W. Walter Wilkins, III, United States
Attorney, William J. Watkins, Jr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A jury convicted Xzeria Damont Jeter of conspiracy to

possess with intent to distribute and to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846 (2006).                     Based on

the drug quantity found by the jury and an enhancement filed by

the Government, Jeter faced a mandatory minimum sentence of 240

months’ imprisonment.        However, in exchange for Jeter’s waiver

of his appellate rights, the Government withdrew the enhancement

and Jeter consequently received a significantly lower sentence

of 121 months’ imprisonment.          Jeter now appeals, arguing that at

trial the Government failed to disclose certain evidence, in

violation of United States v. Brady, 373 U.S. 83 (1963).                        The

Government responds that the appellate waiver should be enforced

and this appeal dismissed.         We agree.

             A   defendant   may   waive    the    right   to    appeal   if   that

waiver is knowing and intelligent.           United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                Generally, if the district

court fully questions a defendant regarding the waiver of his

right   to   appeal,   the   waiver    is   both     valid      and   enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

The question of whether a defendant validly waived his right to



                                       2
appeal is a question of law that we review de novo.                    United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

           Our review of the record leads us to conclude that

Jeter   knowingly   and   voluntarily    waived    his   right   to   appeal.

Because Jeter’s valid and enforceable waiver of appellate rights

precludes review of his conviction issue, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    3